Citation Nr: 1102187	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  03-31 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a heart condition, to 
include residuals of a cerebrovascular accident.  

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include a bipolar disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychopathic personality disorder and emotional instability with 
asocial behavior (claimed as marked anxiety and neurosis).  

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hernia and residuals of a small bowel obstruction.  


REPRESENTATION

Appellant represented by:	Adjutant General's Office of 
Pennsylvania

WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to April 
1946, from July 1950 to July 1951, and from February 1952 to July 
1952.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2002, January 2007, and July 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.  

A local hearing was held in July 2005.  In March 2009, the 
Veteran testified at a videoconference hearing before a Veterans 
Law Judge (VLJ).  In May 2009, the Board denied entitlement to 
service connection for bipolar disorder and a heart condition; 
determined that new and material evidence had not been submitted 
to reopen a claim of entitlement to service connection for a 
psychopathic personality disorder; and remanded the claim for 
benefits pursuant to 38 U.S.C.A. § 1151.  

In June 2009, the Veteran requested that the Board vacate the May 
2009 decision due to irregularities in the transcript.  In May 
2010, the Board vacated the above decision.  The Veteran was 
advised that the transcript of the March 2009 hearing would not 
be considered in the adjudication of the appeal and that he would 
be provided a new hearing before another VLJ who would enter a 
new decision.  

In August 2010, a videoconference hearing was held before the 
undersigned.  Given the circumstances of this case, a panel 
decision is not appropriate.  See 38 C.F.R. § 20.707 (2010).

On review, the record contains diagnoses of adjustment disorder 
and probable bipolar disorder.  Additionally, at the August 2010 
hearing, the representative argued that the Veteran's diagnoses 
were consistent with an anxiety disorder.  As such, and in light 
of the decision of the United States Court of Appeals for 
Veterans Claims United States Court of Appeals for Veterans 
Claims in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope 
of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record), the Board has recharacterized the issue 
as entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder.  

At the time of the hearing, the record was held open for 60 days 
so that the Veteran could submit additional evidence.  Additional 
evidence was received in October 2010.  The Veteran did not 
submit a waiver of RO jurisdiction, but on review, the evidence 
appears largely duplicate.  Regardless, the claim is being 
remanded herein and will be readjudicated by the RO.  See 
38 C.F.R. § 20.1304 (2010).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for an acquired 
psychiatric disorder, to include bipolar disorder; whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for a psychopathic personality 
disorder and emotional instability with asocial behavior (claimed 
as marked anxiety and neurosis); and entitlement to compensation 
under 38 U.S.C.A. § 1151 for a hernia and residuals of a small 
bowel obstruction are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The appeal of the denial of entitlement to service connection for 
a heart condition, to include residuals of a cerebrovascular 
accident, was withdrawn on the record at the August 2010 hearing.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In December 2002, the RO denied entitlement to service connection 
for a heart disorder (also claimed as a cerebrovascular 
accident).  The Veteran subsequently perfected an appeal of this 
decision.  

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn by an appellant or his representative in writing, or on 
the record at a hearing, at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.204(a), (b).  The appeal of the 
denial of entitlement to service connection for a heart disorder 
(also claimed as a cerebrovascular accident)  was withdrawn on 
the record at the August 2010 hearing.  Therefore, there remain 
no allegations of errors of fact or law for appellate 
consideration as concerns this issue.  Accordingly, the Board no 
longer has jurisdiction to review this issue, and the appeal of 
the issue is dismissed.  




ORDER

The appeal of the denial of entitlement to service connection for 
a heart disorder, to include residuals of a cerebrovascular 
accident, is dismissed.


REMAND

Service connection

In July 2006, the Veteran submitted a claim of entitlement to 
service connection for marked anxiety, neurosis, and bipolar 
disorder.  In January 2007, the RO denied entitlement to service 
connection for bipolar disorder.  The Veteran subsequently 
perfected this appeal.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a 
duty to assist a veteran in the development of a claim.  This 
includes providing a VA examination when necessary.  An 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.  See 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  
In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that the 
third prong, which requires an indication that the claimant's 
disability or symptoms 'may be' associated with the established 
event, is a low threshold.  

At the August 2010 hearing, the Veteran testified that he was not 
currently receiving psychiatric treatment, but that he had been 
diagnosed with anxiety disorder and probable bipolar disorder.  

VA psychiatric testing in October 1992 resulted in a diagnostic 
impression of mixed personality disorder with predominantly 
narcissistic features.  A note dated in March 2004 indicates the 
Veteran presented with focused interest on results of recent 
psychiatric testing.  The profile was statistically invalid.  The 
assessments were an adjustment disorder with mixed affect, and 
rule out somatization disorder.  A VA medical record dated in 
April 2005 included a diagnosis of probable bipolar disorder and 
personality disorder.  A record dated in January 2006 shows an 
assessment of an adjustment disorder with mixed affect.  

For purposes of this remand, the Board finds evidence of a 
current disability.  McLain v. Nicholson, 21 Vet. App. 319, 321 
(2007).  

Regarding whether there was an in-service event, the Veteran 
testified that he was treated for psychiatric issues during his 
third period of service.  Review of service treatment records 
indicates the Veteran was evaluated and hospitalized on several 
occasions and various diagnoses are shown.  These include 
neurotic depressive reaction, an inadequate personality with 
passive-aggressive features, emotional instability reaction, and 
alcoholism.  

Regarding whether any current disability is related to service, 
the Veteran's spouse testified that he has had a long history of 
fluctuations in his personality.  The Veteran essentially 
testified that he has had continuing issues since service.  

A VA record dated in November 1952 indicates the Veteran 
presented with a chief complaint of drinking, feeling uneasy, 
irritability, and frequent arguing.  The diagnosis was an anxiety 
reaction.  Screening notes dated in December 1952 indicate the 
Veteran had a tense, anxious, arrogant and vindictive personality 
with evidence of emotional instability reactions.  His motivation 
was questionable.  

An August 1965 VA social worker report noted marked paranoid 
symptoms.  The Veteran was admitted in June 1969 with complaints 
of depression, alcoholism, and anxiety.  Final diagnosis was 
acute anxiety reaction.  VA record dated in September 1992 notes 
the Veteran's report that he had an anxiety reaction in service 
and still has problems with anxiety and depression.  

The Veteran and his spouse are competent to provide testimony 
regarding the Veteran's behavior following service.  See Charles 
v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent 
to testify regarding symptoms capable of lay observation).  They 
are not, however, competent to provide a medical diagnosis or a 
medical nexus opinion addressing whether any current symptoms are 
related to the problems experienced during the Veteran's third 
period of service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Because it is unclear whether the Veteran 
currently has a diagnosed acquired psychiatric disorder that is 
related to active military service the Board finds that the 
requirements for a VA examination are met.  38 C.F.R. 
§ 3.159(c)(4); McLendon.  

New and material evidence

In January 2007, the RO determined that the claim of entitlement 
to service connection for psychopathic personality and emotional 
instability with asocial and immature behavior (claimed as marked 
anxiety and neurosis) remained denied because new and material 
evidence had not been submitted.  The Veteran disagreed with this 
decision and subsequently perfected this appeal.

Pursuant to regulation, the duty to provide a medical examination 
applies to a claim to reopen a finally adjudicated claim only if 
new and material evidence is presented or secured.  38 C.F.R. 
§ 3.159(c)(4)(iii).  Notwithstanding, the Board finds this issue 
should be deferred pending the outcome of the VA psychiatric 
examination requested in connection with the claim of entitlement 
to service connection for an acquired psychiatric disorder, to 
include bipolar disorder.  

Compensation pursuant to 38 U.S.C.A. § 1151

In July 2007, the RO denied entitlement to compensation under 
38 U.S.C.A. § 1151 for hernia and small bowel obstruction.  The 
Veteran disagreed with the decision and subsequently perfected 
this appeal.  

An appellant may be awarded VA compensation for qualifying 
additional disability caused by VA medical care in the same 
manner as if such disability were service-connected.  38 U.S.C.A. 
§ 1151 (West 2002 & Supp. 2010).  A disability is considered a 
qualifying disability if it was not the result of the Veteran's 
willful misconduct, and if it was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
Veteran under any law administered by VA and the proximate cause 
of the disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or surgical 
treatment, or examination; or, an event not reasonably 
foreseeable.  Id.

At the August 2010 hearing, the Veteran testified that he 
underwent surgery for bladder cancer in January 1998.  He 
indicated that a blockage occurred at the hernia site and he had 
to undergo additional surgery in 2006 to correct the problems 
from the first operation.  Based on statements and testimony, it 
appears he is arguing that a hernia mesh should have been 
inserted at the time of the first surgery.  He also testified 
that he was not verbally informed of any surgical complications.  

Review of the claims file shows that the Veteran underwent 
procedures in November 1997, January 1998, and February 1998.  
The January 1998 surgery involved a radical cystoprostatectomy 
and ileal conduit diversion; bilateral pelvic lymph node 
dissection; and umbilical hernia repair.  The claims file 
contains a consent form dated January 26, 1998, which is signed 
by the Veteran.  Possible complications were noted to include 
bleeding, infection, pain, need for additional surgery, death, 
impotence, recurrence of cancer, and blood clot.  

In July 2007, a VA physician opined that the Veteran's 
development of a hernia and small bowel obstruction was most 
likely secondary to the radical cystoprostatectomy and ileal 
conduit diversion with abdominal wall stoma.  The physician, 
however, did not provide an opinion addressing the existence or 
absence of any negligence or fault on the part of VA.

In September 2009, the RO requested an opinion regarding whether 
the development of a hernia and small bowel obstruction as a 
result of the January 27, 1998 surgery was due to negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault of the part of VA.  If fault was not found, the examiner 
was requested to state whether the hernia and small bowel 
obstruction were a reasonably foreseeable consequence of the 
January 1998 surgery.  Information in the claims file indicates 
that the examination was cancelled because the request was 
submitted to an incorrect jurisdiction.  

On review, the requested opinion has not been obtained and the 
issue must be remanded.  38 C.F.R. § 3.159(c)(4).  

VA medical records were last received in September 2009.  Any 
additional VA records relevant to the issues on appeal should be 
obtained.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC should request relevant VA 
medical records pertaining to the appeal 
issues for the period since September 2009.  
If the RO cannot locate such records, the RO 
must specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it is 
unable to obtain; (b) explain the efforts VA 
has made to obtain that evidence; and (c) 
describe any further action it will take with 
respect to the claims.  The claimant must 
then be given an opportunity to respond.

2.  The RO/AMC should schedule the Veteran 
for a VA psychiatric examination to determine 
the nature and etiology of any currently 
diagnosed psychiatric disorder.  All 
indicated tests should be accomplished.  The 
claims folders and a copy of this remand must 
be available for review by the examiner.  

The examiner is requested to diagnose any and 
all psychiatric disorders present and 
indicate whether it is at least as likely 
as not that any diagnosed psychiatric 
disorder is etiologically related to active 
military service or events therein, to 
include due to complaints and findings shown 
during the Veteran's third period of service 
in 1952.  In so doing, the examiner must 
address whether the Veteran presented the 
prodromal signs of any currently diagnosed 
psychiatric disorder during service.  

The examiner is to provide a complete 
rationale for any opinion offered.  In 
preparing any opinion, the examining 
physician must note the following: 

? "It is due to" means 100 percent 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a heart condition, to 
include residuals of a cerebrovascular accident.  

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include a bipolar disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychopathic personality disorder and emotional instability with 
asocial behavior (claimed as marked anxiety and neurosis).  

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hernia and residuals of a small bowel obstruction.  


REPRESENTATION

Appellant represented by:	Adjutant General's Office of 
Pennsylvania

WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to April 
1946, from July 1950 to July 1951, and from February 1952 to July 
1952.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2002, January 2007, and July 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.  

A local hearing was held in July 2005.  In March 2009, the 
Veteran testified at a videoconference hearing before a Veterans 
Law Judge (VLJ).  In May 2009, the Board denied entitlement to 
service connection for bipolar disorder and a heart condition; 
determined that new and material evidence had not been submitted 
to reopen a claim of entitlement to service connection for a 
psychopathic personality disorder; and remanded the claim for 
benefits pursuant to 38 U.S.C.A. § 1151.  

In June 2009, the Veteran requested that the Board vacate the May 
2009 decision due to irregularities in the transcript.  In May 
2010, the Board vacated the above decision.  The Veteran was 
advised that the transcript of the March 2009 hearing would not 
be considered in the adjudication of the appeal and that he would 
be provided a new hearing before another VLJ who would enter a 
new decision.  

In August 2010, a videoconference hearing was held before the 
undersigned.  Given the circumstances of this case, a panel 
decision is not appropriate.  See 38 C.F.R. § 20.707 (2010).

On review, the record contains diagnoses of adjustment disorder 
and probable bipolar disorder.  Additionally, at the August 2010 
hearing, the representative argued that the Veteran's diagnoses 
were consistent with an anxiety disorder.  As such, and in light 
of the decision of the United States Court of Appeals for 
Veterans Claims United States Court of Appeals for Veterans 
Claims in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope 
of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record), the Board has recharacterized the issue 
as entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder.  

At the time of the hearing, the record was held open for 60 days 
so that the Veteran could submit additional evidence.  Additional 
evidence was received in October 2010.  The Veteran did not 
submit a waiver of RO jurisdiction, but on review, the evidence 
appears largely duplicate.  Regardless, the claim is being 
remanded herein and will be readjudicated by the RO.  See 
38 C.F.R. § 20.1304 (2010).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for an acquired 
psychiatric disorder, to include bipolar disorder; whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for a psychopathic personality 
disorder and emotional instability with asocial behavior (claimed 
as marked anxiety and neurosis); and entitlement to compensation 
under 38 U.S.C.A. § 1151 for a hernia and residuals of a small 
bowel obstruction are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The appeal of the denial of entitlement to service connection for 
a heart condition, to include residuals of a cerebrovascular 
accident, was withdrawn on the record at the August 2010 hearing.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In December 2002, the RO denied entitlement to service connection 
for a heart disorder (also claimed as a cerebrovascular 
accident).  The Veteran subsequently perfected an appeal of this 
decision.  

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn by an appellant or his representative in writing, or on 
the record at a hearing, at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.204(a), (b).  The appeal of the 
denial of entitlement to service connection for a heart disorder 
(also claimed as a cerebrovascular accident)  was withdrawn on 
the record at the August 2010 hearing.  Therefore, there remain 
no allegations of errors of fact or law for appellate 
consideration as concerns this issue.  Accordingly, the Board no 
longer has jurisdiction to review this issue, and the appeal of 
the issue is dismissed.  




ORDER

The appeal of the denial of entitlement to service connection for 
a heart disorder, to include residuals of a cerebrovascular 
accident, is dismissed.


REMAND

Service connection

In July 2006, the Veteran submitted a claim of entitlement to 
service connection for marked anxiety, neurosis, and bipolar 
disorder.  In January 2007, the RO denied entitlement to service 
connection for bipolar disorder.  The Veteran subsequently 
perfected this appeal.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a 
duty to assist a veteran in the development of a claim.  This 
includes providing a VA examination when necessary.  An 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.  See 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  
In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that the 
third prong, which requires an indication that the claimant's 
disability or symptoms 'may be' associated with the established 
event, is a low threshold.  

At the August 2010 hearing, the Veteran testified that he was not 
currently receiving psychiatric treatment, but that he had been 
diagnosed with anxiety disorder and probable bipolar disorder.  

VA psychiatric testing in October 1992 resulted in a diagnostic 
impression of mixed personality disorder with predominantly 
narcissistic features.  A note dated in March 2004 indicates the 
Veteran presented with focused interest on results of recent 
psychiatric testing.  The profile was statistically invalid.  The 
assessments were an adjustment disorder with mixed affect, and 
rule out somatization disorder.  A VA medical record dated in 
April 2005 included a diagnosis of probable bipolar disorder and 
personality disorder.  A record dated in January 2006 shows an 
assessment of an adjustment disorder with mixed affect.  

For purposes of this remand, the Board finds evidence of a 
current disability.  McLain v. Nicholson, 21 Vet. App. 319, 321 
(2007).  

Regarding whether there was an in-service event, the Veteran 
testified that he was treated for psychiatric issues during his 
third period of service.  Review of service treatment records 
indicates the Veteran was evaluated and hospitalized on several 
occasions and various diagnoses are shown.  These include 
neurotic depressive reaction, an inadequate personality with 
passive-aggressive features, emotional instability reaction, and 
alcoholism.  

Regarding whether any current disability is related to service, 
the Veteran's spouse testified that he has had a long history of 
fluctuations in his personality.  The Veteran essentially 
testified that he has had continuing issues since service.  

A VA record dated in November 1952 indicates the Veteran 
presented with a chief complaint of drinking, feeling uneasy, 
irritability, and frequent arguing.  The diagnosis was an anxiety 
reaction.  Screening notes dated in December 1952 indicate the 
Veteran had a tense, anxious, arrogant and vindictive personality 
with evidence of emotional instability reactions.  His motivation 
was questionable.  

An August 1965 VA social worker report noted marked paranoid 
symptoms.  The Veteran was admitted in June 1969 with complaints 
of depression, alcoholism, and anxiety.  Final diagnosis was 
acute anxiety reaction.  VA record dated in September 1992 notes 
the Veteran's report that he had an anxiety reaction in service 
and still has problems with anxiety and depression.  

The Veteran and his spouse are competent to provide testimony 
regarding the Veteran's behavior following service.  See Charles 
v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent 
to testify regarding symptoms capable of lay observation).  They 
are not, however, competent to provide a medical diagnosis or a 
medical nexus opinion addressing whether any current symptoms are 
related to the problems experienced during the Veteran's third 
period of service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Because it is unclear whether the Veteran 
currently has a diagnosed acquired psychiatric disorder that is 
related to active military service the Board finds that the 
requirements for a VA examination are met.  38 C.F.R. 
§ 3.159(c)(4); McLendon.  

New and material evidence

In January 2007, the RO determined that the claim of entitlement 
to service connection for psychopathic personality and emotional 
instability with asocial and immature behavior (claimed as marked 
anxiety and neurosis) remained denied because new and material 
evidence had not been submitted.  The Veteran disagreed with this 
decision and subsequently perfected this appeal.

Pursuant to regulation, the duty to provide a medical examination 
applies to a claim to reopen a finally adjudicated claim only if 
new and material evidence is presented or secured.  38 C.F.R. 
§ 3.159(c)(4)(iii).  Notwithstanding, the Board finds this issue 
should be deferred pending the outcome of the VA psychiatric 
examination requested in connection with the claim of entitlement 
to service connection for an acquired psychiatric disorder, to 
include bipolar disorder.  

Compensation pursuant to 38 U.S.C.A. § 1151

In July 2007, the RO denied entitlement to compensation under 
38 U.S.C.A. § 1151 for hernia and small bowel obstruction.  The 
Veteran disagreed with the decision and subsequently perfected 
this appeal.  

An appellant may be awarded VA compensation for qualifying 
additional disability caused by VA medical care in the same 
manner as if such disability were service-connected.  38 U.S.C.A. 
§ 1151 (West 2002 & Supp. 2010).  A disability is considered a 
qualifying disability if it was not the result of the Veteran's 
willful misconduct, and if it was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
Veteran under any law administered by VA and the proximate cause 
of the disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or surgical 
treatment, or examination; or, an event not reasonably 
foreseeable.  Id.

At the August 2010 hearing, the Veteran testified that he 
underwent surgery for bladder cancer in January 1998.  He 
indicated that a blockage occurred at the hernia site and he had 
to undergo additional surgery in 2006 to correct the problems 
from the first operation.  Based on statements and testimony, it 
appears he is arguing that a hernia mesh should have been 
inserted at the time of the first surgery.  He also testified 
that he was not verbally informed of any surgical complications.  

Review of the claims file shows that the Veteran underwent 
procedures in November 1997, January 1998, and February 1998.  
The January 1998 surgery involved a radical cystoprostatectomy 
and ileal conduit diversion; bilateral pelvic lymph node 
dissection; and umbilical hernia repair.  The claims file 
contains a consent form dated January 26, 1998, which is signed 
by the Veteran.  Possible complications were noted to include 
bleeding, infection, pain, need for additional surgery, death, 
impotence, recurrence of cancer, and blood clot.  

In July 2007, a VA physician opined that the Veteran's 
development of a hernia and small bowel obstruction was most 
likely secondary to the radical cystoprostatectomy and ileal 
conduit diversion with abdominal wall stoma.  The physician, 
however, did not provide an opinion addressing the existence or 
absence of any negligence or fault on the part of VA.

In September 2009, the RO requested an opinion regarding whether 
the development of a hernia and small bowel obstruction as a 
result of the January 27, 1998 surgery was due to negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault of the part of VA.  If fault was not found, the examiner 
was requested to state whether the hernia and small bowel 
obstruction were a reasonably foreseeable consequence of the 
January 1998 surgery.  Information in the claims file indicates 
that the examination was cancelled because the request was 
submitted to an incorrect jurisdiction.  

On review, the requested opinion has not been obtained and the 
issue must be remanded.  38 C.F.R. § 3.159(c)(4).  

VA medical records were last received in September 2009.  Any 
additional VA records relevant to the issues on appeal should be 
obtained.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC should request relevant VA 
medical records pertaining to the appeal 
issues for the period since September 2009.  
If the RO cannot locate such records, the RO 
must specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it is 
unable to obtain; (b) explain the efforts VA 
has made to obtain that evidence; and (c) 
describe any further action it will take with 
respect to the claims.  The claimant must 
then be given an opportunity to respond.

2.  The RO/AMC should schedule the Veteran 
for a VA psychiatric examination to determine 
the nature and etiology of any currently 
diagnosed psychiatric disorder.  All 
indicated tests should be accomplished.  The 
claims folders and a copy of this remand must 
be available for review by the examiner.  

The examiner is requested to diagnose any and 
all psychiatric disorders present and 
indicate whether it is at least as likely 
as not that any diagnosed psychiatric 
disorder is etiologically related to active 
military service or events therein, to 
include due to complaints and findings shown 
during the Veteran's third period of service 
in 1952.  In so doing, the examiner must 
address whether the Veteran presented the 
prodromal signs of any currently diagnosed 
psychiatric disorder during service.  

The examiner is to provide a complete 
rationale for any opinion offered.  In 
preparing any opinion, the examining 
physician must note the following: 

? "It is due to" means 100 percent 
assurance of relationship.
      ? "It is at least as likely as not" means 
50 percent or more.  
? "It is not at least as likely as not" 
means less than a 50 percent chance.  
? "It is not due to" means 100 percent 
assurance of non relationship.  

If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  

The examiner is to append a copy of their 
Curriculum Vitae to the examination report.  

3.  The RO/AMC should arrange for a review of 
all entire claims files by an appropriate 
physician at a VA medical facility other than 
the Wilkes-Barre VA Medical Center.  A copy 
of this remand and all claims folders must be 
available to the physician for review.  
Thereafter, the examiner is to opine whether 
it is at least as likely as not that the 
Veteran's hernia and small bowel obstruction 
was caused by carelessness, negligence, lack 
of proper skill, error in judgment or similar 
instance of fault on the part of VA in 
rendering treatment to the Veteran in 
connection with his bladder cancer, 
specifically the January 1998 surgery; or was 
an event not reasonably foreseeable.  

In addressing this question, the examiner 
must opine whether, in connection with the 
January 1998 surgery, VA failed to exercise 
the degree of care that would be expected of 
a reasonable health care provider; or whether 
VA furnished the hospital care or medical 
treatment without the Veteran's informed 
consent.  In determining whether an event was 
not reasonably foreseeable, the examiner 
should discuss whether or not the hernia and 
small bowel obstruction was considered by a 
reasonable healthcare provider to be an 
ordinary risk of the January 1998 surgery.  

The examiner is requested to provide a 
complete rationale for any opinion offered.  
In preparing their opinion, the examining 
physician must note the following: 

? "It is due to" means 100 percent 
assurance of relationship.
      ? "It is at least as likely as not" means 
50 percent or more.  
? "It is not at least as likely as not" 
means less than a 50 percent chance.  
? "It is not due to" means 100 percent 
assurance of non relationship.  

If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  

The examiner is to append a copy of their 
Curriculum Vitae to the examination report.  

4.  After the development requested has been 
completed, the RO/AMC should review the 
examination reports to ensure that they are 
in complete compliance with the directives of 
this REMAND.  If the reports are deficient in 
any manner, the RO/AMC must implement 
corrective procedures at once.
 
5.  The Veteran is to be notified that it is 
his responsibility to report for the 
examinations and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

6.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, the RO/AMC should 
readjudicate the remanded issues.  All 
applicable laws, regulations, and theories of 
entitlement should be considered.  If the 
benefits sought on appeal remain denied, the 
appellant and his representative should be 
provided with a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


